Morgan, J.
The defendant, convicted of horse-stealing, appeals from *828the judgment which sentences him to one year’s imprisonment at hard labor in the Penitentiary.
First — He excepted to the ruling of the court under which "Wooten, a witness for the State, was permitted to testify as to what the defendant had sworn to in the parish court in the case of Blanks & Wooten vs. Jacob Simmons in regard to the ownership of the horse which the defendant was accused of having stolen. The judge did not err. It was necessary to establish that the property in question belonged to some one other than the defendant, and what the defendant had sworn to in a judicial proceeding regarding the ownership thereof was good evidence.
Second — Tho judge permitted Wooten to prove certain confessions made by the defendant to one Davis, which confessions were not made in the presence of the witness, and which he only knows through Davis. In this there was error. It was the weakest of hearsay evidence. ■ Tho facts, if they existed, should have been established by Davis, who was in court.
Third — -The defendant requested the judge to charge the jury that the value of the horse alleged to have been stolen should have been established, which charge the judge refused to give. The judge did not err. The statute declares horse-stealing to be a crime, and this without regard to the value of the animal stolen. l It was therefore unnecessary that the value thereof should have been stated in the indictment, and unnecessary to prove it.
Fourth — Defendant objected to tho testimony jof Davis as to confessions made by the defendant to him, on the ground that the witness could not state that he remembered all tho confessions which he had made, but only some of the particular points thereof. The judge did not err. The objection went to the effect of the testimony, and not to its admissibility.
Fifth — Wimberly, a witness for. the State, testified on his examination-in-chief that when he exchanged for the horse alleged to have-been stolen it was “not foundered.” The district attorney then called Cole to establish that Wimberly had told him that the horse was foundered. To the introduction of this testimony the defendant excepted. Tho exception was overruled, and, we think, erroneously. The State should not have been permitted to impeach its own witness. The question was of some consequence, as it .was introduced for the purpose of identifying the stolen horse.
Sixth — Defendant offered to and did establish by two witnesses that the reputation of Davis, a witness for the State, for truth and veracity was bad. The district judge instructed .the jury to disregard the testimony, on the ground that the witnesses had not heard a majority of the people in the neighborhood of the impeached witness express their *829■opinion of his character. The judge erred. The testimony was admissible, and it was for the jury to determine whether it was sufficient or not to do away with his credibility.
It is therefore ordered, adjudged, and decreed that the judgment of the district court and the verdict of the jury be avoided, reversed, and ■set aside, and that the case be remanded to be proceeded with according to law and in accordance with the views herein expressed.